Title: From John Adams to the President of the Congress, 8 December 1778
From: Adams, John
To: Laurens, Henry,President of Congress


     
      Sir
      Passy Decr 8 1778
     
     I have the Honour to inclose, to Congress one other Copy of the Speech, at the opening of Parliament, together with the Debates in Consequence of it.
     The Hints in those Debates, especially those given out by Lord Suffolk, are confirmed by the general Strain of Intelligence from London.
     Letters from Persons, who are supposed to know, announce the Determination of the Cabinet to be, That Clinton and Biron with their Fleet and Army shall ravage the Coast, and bombard and burn the Towns, that their Army in Canada shall be reinforced and that Parties of Regulars, with such Tories and Indians as they can perswade to join them, shall ravage, burn and Massacre on the Frontiers of Massachusetts Bay, New York, New Jersey, Pensylvania, Virginia and the Carolina’s.
     These magnificent Menaces, We know, it is not in their Power to execute, entirely. Yet We may depend they will do as much as they can. They will neither Acknowledge our Independence nor withdraw their Fleets and Armies, nor shall We ever get rid of them but by destroying them or making them Prisoners, untill the Nation is so exhausted and their Credit so sunk that the Minister can raise no more Money.
     It has been usual to consider this as a Ministerial War, but I have ever thought they would Sometime or other discover it to be a national War. The few Men in the Nation who think seriously of this Business See clearly in the long Train of Consequences of American Independance, the Loss of their West India Islands, a great Part, of their East India Trade, the total Loss of Canada, Nova Scotia, the Floridas, all the American Fisheries, a Diminution of their Naval Power, as well as national Bankruptcy and a Revolution in their Government in Favour of Arbitrary Power. And the Nation in general has a confused Dread upon its Spirits of all these Things. The Inference they draw from all this is to go on with the War, and make it more cruel, which is the Way in the opinion of Impartial Persons, to make all those gloomy Visions Realities, whereas the only Way to prevent them is to make Peace, now, before a total Alienation of takes Place on both Sides.
     However all that We can do is to be prepared for the Worst that they can do. I have the Honour to be, with the greatest Respect, sir your most obt servant
     
      John Adams
     
    